DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2021 has been entered.
The following is a non-final office action in response to the request for continued examination of June 22, 2021.
Status of Claims
Claims 1-20, as originally filed June 07, 2021, are pending and have been examined on the merits (claims 1 and 11 being independent) and claims 1 and 11 have been amended.
Response to Arguments
Applicant’s arguments and amendments filed June 07, 2021 have been fully considered.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagrees. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG. 
Applicant argues:
(1) “Applicant respectfully submits that the claims recite an improvement to other technology or technical field, and also recite use of the ideas in a meaningful way beyond generally 
(2) “Moreover, "[l]imitations the courts have found to qualify as 'significantly more' when recited in a claim with a judicial exception include: ... Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application. MPEP § 2016.0S (I)(A); see also MPEP § 2106.0S(d).” (Applicant response, page 8)
Examiner notes:
(1) The enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  Clearly, the steps of the claimed process are directed to and recite steps to provide a payment transaction between a first entity and a second entity (e.g., an electronic billing or funds transferring) which falls under the sub-grouping of fundamental economic practices and principles. As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices’ and ‘commercial or legal interactions including agreements in the form of contracts’).
For instance, in the process of claims, the limitations of facilitating… a real time payment transaction from a first account of the sender, involving… a promise-to-pay message sent to the second financial institution, performing… a successful credit for the payment amount to the second account, crediting… to the account of the sender at the biller, crediting… to account for debiting… to account for the successful credit to the second account, maintaining… a first settlement account, and maintaining… a second settlement account recite this judicial exception.  Therefore, the claims recite an abstract idea.  
 (2) Step 2A, Prong Two Considerations: The limitations recited by independent claims 1 and 11 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., …at the system, …from the system, …send to the system, the system being in data communication, … by the system, processors, computer instructions, a real-time payment transaction, and computer-readable media, etc.) as the additional elements which amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(3) Step 2B Consideration: The limitations recited by claims 1 and 11 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.
receiving… a first request to pay to a biller, sending… a second request to the biller based on the first request, receiving… the invoice for the sender to pay the payment amount, transferring… funds form the first settlement account to the second settlement account, and receiving… a prior invoice from the biller are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of providing a payment transaction between a first entity and a second entity (e.g., an electronic billing or funds transferring).  These steps are akin to the transmission and updating of information to solve a business problem akin to at least those recognized by the Court as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least Specification paragraphs [0063-0065], a single computer, a single server, a cloud of computer or servers, a database, a communication module, a data module, a risk engine, calculation engine, Internet, and computer data network.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “processor” and “computer instructions”, all of which are suitably programmed, are somehow made more efficient 
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.  For these reasons and those stated in the rejections above, rejection of claims 1-20 under 35 U.S.C. 101 is maintained by the Examiner.
With regard to the rejections of the claims under 35 USC 103, Applicant’s arguments and amendments have been considered but are moot as a new grounds of rejection has been added and 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for providing a real time payment transaction between a first entity and a second entity (e.g., an electronic billing or fund transferring) which contains the steps of receiving, sending, facilitating, involving, performing, and maintaining.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a system and claim 11 is direct to a process, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for providing a payment transaction between a first entity and a second entity (e.g., an electronic billing or fund transferring) is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices’ and ‘commercial or legal interactions including agreements in the form of contracts’.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: facilitating… a real time payment transaction from a first account of the sender, involving… a promise-to-pay message sent to the second financial institution, performing… a successful credit for the payment amount to the second account, crediting… to the account of the sender at the biller, crediting… to account for the successful debit of the first account, debiting… to account for the successful credit to the second account, maintaining… a first settlement account, and maintaining… a second settlement account.

Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… a first request to pay to a biller, sending… a second request to the biller based on the first request, receiving… the invoice for the sender to pay the payment amount, transferring… funds form the first settlement account to the second settlement account, and receiving… a prior invoice from the biller do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)). 
The instant recited claims including additional elements (i.e. “…at the system, …from the system, …send to the system, the system being in data communication, … by the system, processors, computer instructions, a real-time payment transaction, and computer-readable media”) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification paragraphs [0063-0065], a single computer, a single server, a cloud of computer or servers, a database, a communication module, a data module, a risk engine, calculation engine, Internet, computer data network) as tools to perform an abstract idea or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to 
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., …at the system, …from the system, …send to the system, the system being in data communication, … by the system, processors, computer instructions, a real-time payment transaction, and computer-readable media) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2-10 and 12-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claims 2 and 12, the step of “wherein the first request is a native payment request.” (i.e., a payment request), in claims 3 and 13, the step of “wherein the sender is devoid of having received any invoices from the biller” (i.e., having invoices form the payee), in claims 4 and 14, the step of “wherein the real-time payment transaction involves a promise-to-pay message sent to the second financial institution from the first financial institution…” (i.e., performs a reconciliation between accounts), in claims 5 and 15, the step of “wherein the second financial institution performs a successful credit for the payment amount to the second account to make 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-10 and 12-20, the step claimed are rejected under the same analysis and rationale as the independent claims 1 and 11 above.  Merely claiming the same process for 
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the rejections below, where claims are currently amended, this is indicated by underlining.
Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Muthu et al. (hereinafter Muthu), US Publication Number 2015/0112866 A1 in view of Kemper et al. (hereinafter Kemper), US Patent Number 7958030 B2 in further view of Ogilvy, Publication Number 2009/0099961 A1.
Regarding claim 1:

A system comprising: one or more processors; and one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors and perform: (Muthu: See paragraph [0037] “The payment service computer system 160 may, for example, comprise one or more servers each with one or more processors configured to execute instructions stored in memory, send and receive data stored in memory, and perform other operations to implement the operations described herein associated with logic or processes shown in FIGS. 1-6.”, and see also [0018])
the system being in data communication with a first financial institution and a second financial institution, and an entity operating the system being different from the first financial institution and the second financial institution; (Muthu: See fig. 1 and paragraph [0018] “The funds transfer system 100 may be used for both intrabank transfers (i.e., transfers in which the sender and the recipient both have accounts at the same bank and the funds are transferred between the accounts within the same bank) and interbank transfers (i.e., transfers in which the sender and the recipient have accounts at different banks and the funds are transferred between the accounts at different banks)”)
receiving, at the system from the biller, the invoice for the sender to pay the payment amount to the biller; and (Muthu: See paragraph [0097] “the biller sends a request for money, or a bill or invoice, to the funds transfer payment network. The request or the bill includes a token identifying the recipient of the bill, or the consumer….. The funds transfer payment network routes the bill or invoice to the consumer based upon the token.”)
facilitating, by the system, a real-time payment transaction for the payment amount from a first account of the sender at the first financial institution to a second account of the biller at the 
wherein the real-time payment transaction is facilitated without transmitting the invoice to the sender, (Muthu: See paragraph [0058] “the sender bank computer system 120 receives a fund transfer request from a sender which identifies the recipient using a token. At step 311, the bank computer system 120 searches the information directory 128 to determine whether the token is associated with a user that is registered with the sender bank (i.e., a transfer within the same bank). If the token is associated with a user registered with the sender bank then, at step 313, the recipient’s account information is retrieved from the information directory 128. Subsequently, at step 315, the funds are transferred to the recipient’s account.”, and notes: As cited above, a real time payment transfer service between a sender and a recipient is performed without involving an invoice to the sender.)

receiving (reads on “enter an on-line banking bill payment request”), at the system from a sender (reads on “the user”), a first request to pay (reads on “A bill payment request is an indication that a bill for a biller 116 should be paid”) a biller, the first request comprising (a) an account identifier (reads on “an account number”) of an account of the sender at the biller, (b) a payment amount (reads on “an amount to be paid”), and (c) […………………..] to pay the payment amount to the biller, (Kemper: See column 5, lines 58-67: “The user may then enter an on-line banking bill payment request. A user may also request that payment be made using a portable consumer device. A bill payment request is an indication that a bill for a biller 116 should be paid. The bill payment request may include an amount to be paid, information needed to pay the bill using a portable consumer device, such as an account number for the portable consumer device and an expiration date, and any other information that may be needed.”, and notes: Kemper is silent for the term of “a preauthorization by the sender”, however it is taught by Ogilvy below.)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include a bill payment request that includes a payment amount, an account identifier, and a preauthorization in the method of Muthu as further taught by Kemper because it would be faster and more accurate to transfer funds for the bill payment (Kemper: See column 5, line 66 through column 6, line 67; column 6, lines 54-60). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.


sending a second request (reads on “request is sent to kitchen (via system)”) from the system to the biller (reads on “café”) based on the first request (reads on “customer taps/photos table number (which is cafe/table number)”), the second request invoking the biller to send to the system an invoice (reads on “amount which is then sent back to phone”) for the sender to pay (reads on “customer adds any tip and presses ok-all is complete”) the payment amount to the biller; (Ogilvy: See paragraphs [0147-0149])
wherein the real-time payment transaction is facilitated based on the preauthorization by the sender without receiving an authorization from the sender to pay the invoice or the payment amount to the biller after receiving the invoice from the biller, and  wherein the real-time payment transaction is facilitated based on the preauthorization by the sender of the first request. (Ogilvy: See paragraphs [0119] “A bill is produced by a merchant cash register with a bar code including payment information. The PD 1 scans the barcode (takes a photograph), the payer authorizes a transaction via the TPS 2. The TPS approves the transaction and informs the payer via PD 1. The PD 1 displays an authorization code on its screen 21 which is read by a barcode reader (not shown in FIG. 12) at the merchant store.” And [0198] “the payer transmits pre-approval instructions to the TPS. The pre-approval instructions include details of the transaction which the TPS can use to confirm or deny the subsequent transaction. Details may include any details which enable identification and authorization of the transaction. For example, they may include a payment amount for the transaction.”, and see also [0199] “the TPS stores the pre-approval in a database. The database may include “payer information identifying the payer, an 'amount' information including details of the amount of the payment for pre-authorization, a “transaction number” and 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include a preauthorization by a payer for the bill payment in the method of Muthu and Kemper as further taught by Ogilvy because it  provides faster and more secure payment transactions (Ogilvy: See paragraphs [0198-0199]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 2:
Muthu discloses the following:
The system of claim 1, wherein the first request is a native payment request. (Muthu: See paragraph [0075] “FIG. 6 shows a screen shot of a web page 600 that may be presented to a user when the user selects the send money tab. The web page 600 may include a send money field 601 that the user may fill out to send money to a chosen recipient. The web page 600 may include a display of various payment channels 619 that are available to the user.”, and Notes: As cited above, the user initiates a payment procedure using payment application as a native payment request.)
Regarding claim 3:
Muthu discloses the following:
The system of claim 1, wherein the sender is devoid of having received any invoices from the biller through the system. (Muthu: See paragraph [0075] “FIG. 6 shows a screen shot of a web page 600 that may be presented to a user when the user selects the send money tab. The web page 600 may include a send money field 601 that the user may fill out to send money to a chosen Notes: As cited above, the user initiates a payment procedure using payment application with free from having received the invoice from the recipient.)
Regarding claim 4:
Muthu discloses the following:
The system of claim 1, wherein the real-time payment transaction involves a promise-to-pay message sent to the second financial institution from the first financial institution after a successful debit of the first account for the payment amount. (Muthu: See paragraphs [0110] “the funds transfer payment network may provide a real time payment service to the sending bank and the recipient bank, in which the banks agree to facilitate real time payments to each other. The funds transfer payment network may additionally or alternatively require that before becoming a member bank, a bank must agree to send and receive real time payments from other member banks. Individual users may also sign up with their respective financial institutions to be able to send and/or receive expedited payments for a service fee.”, [0012] “Upon receiving confirmation that the recipient is eligible, the sending bank removes the funds from the sender's account, as shown in block 1108. Thus, at this stage in the process 1100, the funds have been removed from the sender's bank account.”, and [0113] “The sending bank then sends an expedited payment message to the funds transfer payment network, as shown in block 1110. The funds transfer payment network in turn sends an expedited payment message to the recipient bank indicating a real time payment, as shown in block 1112.”)
Regarding claim 5:
Muthu discloses the following:

Regarding claim 6:
Muthu does not explicitly disclose the following, however Kemper further teaches:
The system of claim 5, wherein the real-time payment transaction is credited to the account of the sender at the biller in real-time after the preauthorization from the sender based on the successful credit for the payment amount to the second account. (Kemper: See column 6, lines 54-60: “a pre-authorized transaction may be used. For example, an issuer and on-line bank may communicate and the on-line bank may obtain preauthorization for a transaction. For example, the preauthorization may authorize transactions for a user that are under a certain dollar amount. In this case, issuer 112 does not need to be contacted after the on-line banking bill payment request is initiated.” and column 7, lines 1-32: “Also, because a request for paying a bill is submitted on-line, a user would prefer to know if the request is approved (such that the user can know that the 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for the real-time payment transaction for the bill payment based on a pre-authorized transaction in the method of Muthu as further taught by Kemper because it would be faster to transfer funds for the bill payment (Kemper: See column 6, lines 54-60; column 7, lines 1-32). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 7:
Muthu discloses the following:
The system of claim 5, wherein: 
the first financial institution maintains a first settlement account; the first settlement account is credited to account for the successful debit of the first account at the first financial institution; (Muthu: See paragraph [0012] “Upon receiving confirmation that the recipient is eligible, the sending bank removes the funds from the sender's account, as shown in block 1108. Thus, at this stage in the process 1100, the funds have been removed from the sender's bank account.”)
the second financial institution maintains a second settlement account; and the second settlement account is debited to account for the successful credit to the second account at the 
Regarding claim 8:
Muthu discloses the following:
The system of claim 7, wherein funds are transferred from the first settlement account to the second settlement account in a settlement completion that occurs after the successful credit is made to the second account. (Muthu: See paragraph [0115] “after the recipient’s account has been funded, the recipient bank notifies the funds transfer payment network that the recipient’s account has been funded, as shown in block 1116. The funds transfer payment network then notifies the sending bank that the recipient’s account has been funded, as shown in block 1118. The sending bank may send payment confirmation message to the sender indicating that the recipient's account has been funded. The sending bank then settles the funds with the recipient bank via, for example, an ACH payment, as shown in block 1120.”)
Regarding claim 9:
Muthu discloses the following:
The system of claim 1, wherein the first financial institution is different from the second financial institution. (Muthu: See paragraphs [0006] “FIG. 1 is a schematic diagram of a funds transfer system in which a sender and a recipient use different banking institutions” and [0018] “The funds transfer system 100 may be used for both intrabank transfers (i.e., transfers in which the sender and the recipient both have accounts at the same bank and the funds are transferred 
Regarding claim 11: it is similar scope to claim 1, and thus it is rejected under similar rationale.
Regarding claim 12: it is similar scope to claim 2, and thus it is rejected under similar rationale.
Regarding claim 13: it is similar scope to claim 3, and thus it is rejected under similar rationale.
Regarding claim 14: it is similar scope to claim 4, and thus it is rejected under similar rationale.
Regarding claim 15: it is similar scope to claim 5, and thus it is rejected under similar rationale
Regarding claim 16: it is similar scope to claim 6, and thus it is rejected under similar rationale.
Regarding claim 17: it is similar scope to claim 7, and thus it is rejected under similar rationale.
Regarding claim 18: it is similar scope to claim 8, and thus it is rejected under similar rationale.
Regarding claim 19: it is similar scope to claim 9, and thus it is rejected under similar rationale.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Muthu in view of Kemper in further view of Ogilvy in even further view of Bennett et al. (hereinafter Bennett), US Publication Number 2011/0270749 A1.
Regarding claim 10:
Muthu, Kemper, and Ogilvy do not explicitly disclose the following, however Bennett further teaches:
The system of claim 1, wherein: the sender received a prior invoice from the biller through the system; and the payment amount of the first request is different from the invoice amount of the prior invoice. (Bennett: See paragraphs [0012] “The software utilized by the present invention would allow the payer to view a copy of the generated bill or invoice, as well as allowing the payer to enter credit card or bank account information allowing the bill to be paid directly.” and [0068] “The payer can pay the entire multi bill invoice as well as full payment or some of the items billed as well as partial payments for other items billed.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for payment options for the bill invoice such as full payment or partial payments in the method of Muthu, Kemper, and Ogilvy as further taught by Bennett because it would provide flexible payment options for the user (Bennett: See paragraphs [0012] and [0068]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 20: it is similar scope to claim 10, and thus it is rejected under similar rationale.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







September 13, 2021                                                                                                                                                                                                       
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        9/14/2021